DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 7, 16 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating a judicial exception into a practical application or provide an inventive concept. 
Claim 1 recites "a method for generating a probability map for a cell served by a network node, the method comprising:
generating a first probability map indicating a likelihood of primary beam directions,
wherein generating the first probability map comprises recording a first direction of a first user equipment (UE), the first direction indicating a direction of a first beam associated with the first UE when the first UE appears in the cell served by the network node; and
generating a second probability map indicating a joint likelihood of primary and secondary beam directions, wherein generating the second probability map comprises recording a second direction of a second beam associated with the first UE when the first UE switches from the first beam to the second beam, the second direction being recorded in association with the first direction”. These steps are similar in concept and ideas that have been identified as abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019. Claims 6, 7, 16 and 24 recite substantially similar concept to claim 1 which and do not include additional elements that would integrate a judicial exception into a practical application or provide an inventive concept. Therefore, claims 1, 6, 7, 16 and 24 fail to recite statutory subject matter under 35 U.S.C. 101.

Analysis
The Examiner applies the framework as set forth by the 2019 Revised Patent Subject Matter for determining whether claim 1 is directed to patent-eligible subject matter.
Step one: Are the claims at issue directed to process, machine, manufacture or composition of matter?
Claim 1 recites “a method for generating a probability map for a cell served by a network node, the method comprising:
generating a first probability map indicating a likelihood of primary beam directions,
wherein generating the first probability map comprises recording a first direction of a first user equipment (UE), the first direction indicating a direction of a first beam associated with the first UE when the first UE appears in the cell served by the network node; and
generating a second probability map indicating a joint likelihood of primary and secondary beam directions, wherein generating the second probability map comprises recording a second direction of a second beam associated with the first UE when the first UE switches from the first beam to the second beam, the second direction being recorded in association with the first direction”, is related to a process, which is a statutory category of invention (Step 1: YES).
Step 2A-Prong 1: Are the claims at issue directed to law of nature, a natural phenomenon, or an abstract idea (judicial recognized exception)?
The claim recites the limitation of “generating a first probability map indicating a likelihood of primary beam directions,
wherein generating the first probability map comprises recording a first direction of a first user equipment (UE), the first direction indicating a direction of a first beam associated with the first UE when the first UE appears in the cell served by the network node” and “generating a second probability map indicating a joint likelihood of primary and secondary beam directions, wherein generating the second probability map comprises recording a second direction of a second beam associated with the first UE when the first UE switches from the first beam to the second beam, the second direction being recorded in association with the first direction”. These limitations, as drafted, are related to a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “generating a first probability map indicating a likelihood of primary beam directions” and “generating a second probability map indicating a joint likelihood of primary and secondary beam directions” nothing in the claim element precludes the steps from practically out of the mental processes grouping. Thus, the claim recites a mental process (Step 2A-Prong 1: Yes).
Step 2A-Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim does not recite any additional elements other than describing “generating a first probability map indicating a likelihood of primary beam directions” and “generating a second probability map indicating a joint likelihood of primary and secondary beam directions”. These terms recited at a high level of generality, which is a form of insignificant activity. The limitation(s) is/are no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A-Prong 2: No).
Step 2B: does the claim provides an inventive concept?
As discussed with respect to Step 2A Prong Two, the elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic network component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 10-11, 14-15, 17-18 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al., US 2019/0097712 A1 (Singh hereinafter).
Here is how the reference teach the claims.
Regarding claim 10, Singh discloses a method comprising:
receiving a first probability map indicating a likelihood of primary beam directions (In a related embodiment, a machine-learning technique is applied to enable an eNB or UE to map predicted beam directions to various locations where suitable beam directions have been learned, and to propagate the map through the network for the benefit of the UE devices; see Singh, paragraph [0084]. Also see paragraph [0119], “each UE 904, 906 may provide its respective locally determined beam-finding map to eNB 902 using a feedback channel, control messages such as ACK/NAK messaging, or in regular uplink transmissions, as some examples. In tum, eNB 902 may distribute the integrated beam-finding map to UEs via one or more suitable communications channels”); and
searching a beamspace to determine a first beam for communication between a user equipment (UE) and a node in a network (The beam finding map may be stored in any 
wherein searching the beamspace to determine the first beam comprises prioritizing directions within the beamspace based on the first probability map (For the uplink transmissions from UEs 904, 906, similar types of beam-direction selections and priority ordering may be determined. UE 904 has determined that beam directions 914A, 914B, and 914C are suitable for use in uplink transmissions, in prioritized order; see Singh, paragraph [0111]).
Regarding claim 11, Singh discloses wherein searching the beamspace to determine the first beam further comprises searching only a first subset of the beamspace (based on a reported UE location, eNB 702 may preferentially select a beam direction, or a set of beam directions, to test for connectivity and performance, from among all possible beam directions; see Singh, paragraph [0089]), the first subset comprising directions within the beamspace that exceed a first threshold (Beam directions for which the performance measure exceeds sufficiency threshold 810 may be used for establishing an initial connection with the UE, and may be further tagged or otherwise logged as having its sufficient performance level; see Singh, paragraph [0092]).
Regarding claim 14, Singh discloses further comprising determining an orientation of the UE with respect to the node (in addition to location information gathered for the UEs, UE orientation information may also be gathered. UE orientation information may be used to normalize the beam direction reference coordinates so that UEs transmitting 
Regarding claim 15, Singh discloses a method performed by a node in a network (FIG. 3 is a block diagram of an Evolved Node-B (eNB) in accordance with some embodiments; see Singh, paragraph [0008]), the method comprising:
receiving (1) a first probability map indicating a likelihood of primary beam directions and/or (2) a second probability map indicating a joint likelihood of primary and secondary beam directions (In a related embodiment, a machine-learning technique is applied to enable an eNB or UE to map predicted beam directions to various locations where suitable beam directions have been learned, and to propagate the map through the network for the benefit of the UE devices; see Singh, paragraph [0084]. Also see paragraph [0119], “each UE 904, 906 may provide its respective locally determined beam-finding map to eNB 902 using a feedback channel, control messages such as ACK/NAK messaging, or in regular uplink transmissions, as some examples. In tum, eNB 902 may distribute the integrated beam-finding map to UEs via one or more suitable communications channels”); and
signaling to a user equipment, UE, the first probability map and/or the second probability map (At 1116, the eNB incorporates the received UL beam-finding map information into an UL beam-finding map that it maintains as a centralized data store. At 118, the eNB disseminates the UL beam-finding map to one or more of the UEs that it serves; see Singh, paragraph [0127]).
Regarding claim 17, Singh discloses a device (FIG. 2 is a block diagram of a User Equipment (UE) in accordance with some embodiments; see Singh, paragraph [0007]) being adapted to:
receive a first probability map indicating a likelihood of primary beam directions (In a related embodiment, a machine-learning technique is applied to enable an eNB or UE to map predicted beam directions to various locations where suitable beam directions have been learned, and to propagate the map through the network for the benefit of the UE devices; see Singh, paragraph [0084]. Also see paragraph [0119], “each UE 904, 906 may provide its respective locally determined beam-finding map to eNB 902 using a feedback channel, control messages such as ACK/NAK messaging, or in regular uplink transmissions, as some examples. In tum, eNB 902 may distribute the integrated beam-finding map to UEs via one or more suitable communications channels”); and
search a beamspace to determine a first beam for communication between a user equipment and a node in a network (The beam finding map may be stored in any suitable data-structure format ( e.g., list, table, array, relational database, etc.). When an uplink or downlink connection is to be established, the beam-finding map may be read to look up suitable beam directions corresponding to the current location, if such entries exist; see Singh, paragraph [0112]),
wherein searching the beamspace to determine the first beam comprises prioritizing directions within the beamspace based on the first probability map (For the uplink transmissions from UEs 904, 906, similar types of beam-direction selections and priority ordering may be determined. UE 904 has determined that beam directions 914A, 914B, 
Regarding claim 18, Singh discloses a device (FIG. 2 is a block diagram of a User Equipment (UE) in accordance with some embodiments; see Singh, paragraph [0007]) being adapted to:
receive (1) a first probability map indicating a likelihood of primary beam directions and/or (2) a second probability map indicating a joint likelihood of primary and secondary beam directions (In a related embodiment, a machine-learning technique is applied to enable an eNB or UE to map predicted beam directions to various locations where suitable beam directions have been learned, and to propagate the map through the network for the benefit of the UE devices; see Singh, paragraph [0084]. Also see paragraph [0119], “each UE 904, 906 may provide its respective locally determined beam-finding map to eNB 902 using a feedback channel, control messages such as ACK/NAK messaging, or in regular uplink transmissions, as some examples. In tum, eNB 902 may distribute the integrated beam-finding map to UEs via one or more suitable communications channels”); and
signal to a user equipment, UE, the first probability map and/or the second probability map (At 1116, the eNB incorporates the received UL beam-finding map information into an UL beam-finding map that it maintains as a centralized data store. At 118, the eNB disseminates the UL beam-finding map to one or more of the UEs that it serves; see Singh, paragraph [0127]).
Regarding claim 25, Singh discloses a computer program product comprising a non-transitory computer readable medium storing computer program comprising instructions 

Examiner’s Comments

The following is examiner’s comments about claims 1-9, 16 and 24. Claims 1-9, 16 and 24 are subjected to 35 USC 101 rejection and would be allowable if amended to overcome the rejection.  

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 11/19/2021